Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-10, 14, 17 and 21-23 recite the limitation "the at least one movable link arrangement" throughout.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-16, 18-23 recite the limitation "the movable link arrangement" throughout.  There is insufficient antecedent basis for this limitation in the claims.
For the purposes of examination, “the at least one movable link arrangement” and “the movable link arrangement” have been interpreted to refer back to the movable link recited in the preamble of the independent claims.
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses a moveable link for an active exterior component on a vehicle comprising: a vehicle exterior component; a vehicle body; at least one moveable link connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; a fixed link of the at least one movable link arrangement connected to the vehicle body; a base link of the at least one movable link arrangement connected to the vehicle exterior component; a driven link of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at two driven link connections; and wherein each at least two driven link connections each include a composite bushing having a body with an aperture formed there through, the body being formed of a continuous fiber that is one selected from the group consisting essentially of polyparaphenylene terephthalamide, carbon fiber, glass fiber and combinations thereof, wherein the continuous fiber and resin material circumscribe an inner layer of friction reduced material and a rotatable pin positioned through the aperture of the body in contact with the inner layer, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a resin material is one selected from the group consisting essentially of epoxy polyurethane and combinations thereof.

Claims 6, 14 and 16 and 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses all the features of the preceding claims but does not disclose or render obvious, absent impermissible hindsight, these features in combination with the resin material is one selected from the group consisting essentially of epoxy polyurethane and combinations thereof as required by Claims 6 and 16, Claims 18-23 depend from Claim 17.
The prior art discloses all the features of the preceding claims but does not disclose or render obvious, absent impermissible hindsight, these features in combination with an actuator to driven link connection that includes an actuator composite bushing having a body with an aperture formed there through, the body being formed of a continuous fiber and resin material that circumscribes an inner layer of friction reduced material as required by Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntze (2008/0271936) in view of Shobert (3,870,589).
Consider Claim 1, Kuntze discloses a moveable link for an active exterior component on a vehicle comprising: a vehicle exterior component (14); a vehicle body (underbody); at least one moveable link (21) connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; a fixed link (44) of the at least one movable link arrangement connected to the vehicle body; a base link (22) of the at least one movable link arrangement connected to the vehicle exterior component; a driven link (64) of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at least two driven link connections (86, 88, 54, 60, 34, 42); and wherein each at least two driven link connections each include a bushing (54, 60, 34, 42) having a body with an aperture formed there through and a rotatable pin (86, 88) positioned through the aperture of the body in contact with the inner layer.
Kuntze does not disclose the bushing being a composite bushing having a body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material.
Shobert discloses a composite bushing (10) having a body (12) being formed of a continuous fiber and a resin material that circumscribes an inner layer (14) of friction reduced material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuntze by further comprising the claimed composite bearing as disclosed by Shobert in order to provide improved lubricity over a long wearlife.
Consider Claim 2, Kuntze, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the vehicle exterior component is one selected from the group consisting of a running board, step (14), spoiler and underbody air deflector.
Consider Claim 3, Kuntze, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the inner layer of friction reduced material (14) is polytetrafluoroethylene (C2, L 60-68).
Consider Claim 4, Kuntze, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the body of the composite bushing has a flange (96) extending perpendicular to the aperture.
Consider Claim 5, Kuntze, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the continuous fiber is one selected from the group consisting essentially of polyparaphenylene terephthalamide, carbon fiber (C3, L 22-25), glass fiber and combinations thereof.
Consider Claim 9, Kuntze as modified teaches all the features of the claimed invention, as described above, and further teaches a follower link (66) of the at least one movable link arrangement pivotally connected between the base link in the fixed link, wherein the follower link has at least two follower link connections (74, 76, 52, 58, 32, 40); and wherein each at least two follower link connections each include a bushing 
Kuntze does not disclose the bushing being a composite bushing having a body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material.
Shobert discloses a composite bushing (10) having a body (12) being formed of a continuous fiber and a resin material that circumscribes an inner layer (14) of friction reduced material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuntze by further comprising the claimed composite bearing as disclosed by Shobert in order to provide improved lubricity over a long wearlife.
Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuntze (2008/0271936) in view of Shobert (3,870,589) and further in view of Fabiano (2003/0132595).
Consider Claim 7, Kuntze, as modified teaches all the features of the claimed invention, as described above, but does not specifically disclose an actuator connected to the at least one movable link arrangement for driving the movable link arrangement and the vehicle exterior component between the fully extended position and the fully retracted position.
Fabiano discloses an actuator (34, 46) connected to the at least one movable link (30) arrangement for driving the movable link arrangement and the vehicle exterior component (40) between the fully extended position and the fully retracted position.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuntze by further comprising the claimed actuator as disclosed by Fabiano as it would be a simple matter of combining known elements according to a known method in order to yield the predictable result of actuating the step.
Consider Claim 8, Kuntze, as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the actuator (34, 46) is connected to the rotatable pin (50) of one of the at least two driven link (36) connections.
Consider Claim 10, Kuntze discloses a moveable link for an active exterior component on a vehicle comprising: a vehicle exterior component (14); a vehicle body (under body); at least one moveable link (21) connected between the vehicle body and the vehicle exterior component for moving the vehicle exterior component to any position between a fully extended position and retracted position; a fixed link (44) of the at least one movable link arrangement connected to the vehicle body; a base link (22) of the at least one movable link arrangement connected to the vehicle exterior component; a driven link (64) of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the driven link has at two driven link (86, 88, 54, 60, 34, 42) connections (86, 88, 54, 60, 34, 42); a follower link (62) of the at least one movable link arrangement pivotally connected between the base link and the fixed link, wherein the follower link has at least two follower link connections (74, 76, 52, 58, 32, 40); and wherein each at least two driven link connections, at least two follower link connections all include a bushing (54, 60, 34, 42, 52, 58, 32, 40) having a body with 
Kuntze does not disclose the bushing being a composite bushing having a body being formed of a continuous fiber and a resin material that circumscribes an inner layer of friction reduced material.
Shobert discloses a composite bushing (10) having a body (12) being formed of a continuous fiber and a resin material that circumscribes an inner layer (14) of friction reduced material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuntze by further comprising the claimed composite bearing as disclosed by Shobert in order to provide improved lubricity over a long wearlife.
Kuntze does not specifically disclose an actuator connected to the at least one movable link arrangement for driving the movable link arrangement and the vehicle exterior component between the fully extended position and the fully retracted position.
Fabiano discloses an actuator (34, 46) connected to the at least one movable link (30) arrangement for driving the movable link arrangement and the vehicle exterior component (40) between the fully extended position and the fully retracted position.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kuntze by further comprising the claimed actuator as disclosed by Fabiano as it would be a simple matter of combining known elements according to a known method in order to yield the predictable result of actuating the step.
Consider Claim 11, Kuntze as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the vehicle exterior 
Consider Claim 12, Kuntze as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the inner layer of friction reduced material (14) is polytetrafluoroethylene (C2, L 60-68)
Consider Claim 13, Kuntze as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the body of the composite bushing has a flange (96) extending perpendicular to the aperture.
Consider Claim 15, Kuntze as modified teaches all the features of the claimed invention, as described above, and further teaches wherein the continuous fiber is one selected from the group consisting essentially of polyparaphonylene terephthalamide, carbon fiber (C3, L 22-25), glass fiber and combinations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618